Citation Nr: 1500714	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2010, the Veteran and his wife testified before a Decision Review Officer sitting at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board remanded the issue for additional development to include requesting the names of private facilities in which the Veteran received mental health treatment, and affording the Veteran a VA examination.  The claims file demonstrates that the Veteran was scheduled for an examination in August 2014, and that he was notified by mail to the address on file of this examination in July 2014.  The Veteran is shown to have failed to appear for his examination.  Since that time, in multiple statements, the Veteran and his representative have contended that he did not receive notification of his VA examination.

There is a "presumption of regularity" that mail is marked as received, and then entered into the record.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992).  Giving the Veteran the benefit of the doubt, however, and wanting to provide the Veteran the assistance needed to substantiate his claim, the Board finds that a new VA examination should be scheduled and the Veteran should be notified in writing of this examination appointment.  The Veteran is reminded that, corresponding to VA's duty to assist him, is a duty on his part to cooperate with VA in developing a claim.  38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  

Further, while the Veteran was asked to provide the contact information of private physicians who treated him for psychiatric treatment, the Veteran appears to have noted doctors who have treated him, instead, for diabetes mellitus, type II and neuropathy.  Moreover, the Veteran has indicated continuous treatment at the Omaha, Nebraska VA medical center, however, the last treatment records incorporated into his electronic claim file are dated in February 2012.  As additional evidence may be available, the Board must remand the issue for further development.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA medical center records and contact the Veteran and request his written authorization and consent to obtain records from all identified private physicians who have treated him psychiatric symptoms, if any.

2.  Schedule the Veteran for a VA psychiatric examination.  A copy of the written notice of the examination sent to the Veteran must be associated with the claims file.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  After examining the Veteran and reviewing the claims file, the examiner should:

a).  Identify all psychiatric disabilities found to be present.  The examiner must specifically state whether the Veteran meets the criteria for a diagnosis of PTSD.

b)  Please acknowledge and discuss the service treatment records showing the documented injury of being struck in the head with a pistol, and then please state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that:

1.  the injury played any role in the onset of a currently diagnosed psychiatric disability.

2.  any currently diagnosed psychiatric disability had its onset during service.

3.   any currently diagnosed psychiatric disability is otherwise etiologically related to the Veteran's service (including hearing shells in Vietnam).

4.  if PTSD is diagnosed, the examiner must identify the stressors upon which the diagnosis of PTSD is based.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




